UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6040



LEONARD FAULCON, JR.,

                                            Plaintiff - Appellant,

          versus


DENNIS R. BIDWELL, Warden; THOMAS WATSON,
Officer; GARY MCKENZIE, Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-96-879-WMN)


Submitted:   August 28, 1997          Decided:   September 16, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leonard Faulcon, Jr., Appellant Pro Se. Gregory Darrell Mack, Spe-
cial Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his Bivens complaint.* Our review of the record and the
district court's opinion discloses that this appeal is without

merit. Accordingly, we affirm on the reasoning of the district

court. Faulcon v. Bidwell, No. CA-96-879-WMN (D. Md. Nov. 25,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




      *
         Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).

                                2